Exhibit 10.1
Loan Amendment Agreement
     This Loan Amendment Agreement (this “Agreement”) is entered into by and
among John D. Oil and Gas Company (“JDOG”), Great Plains Exploration, LLC
(“Great Plains”) and Richard M. Osborne (“Osborne”) as of March 28, 2008.
     Whereas, JDOG and Osborne are parties to a loan agreement with RBA
Citizens, N.A. d/b/a Charter One (“Charter One”) dated September 28, 2006, as
modified on February 20, 2007, October 26, 2007, December 29, 2007 and
February 26, 2008 (the “Original Charter One Loan”);
     Whereas, JDOG has drawn $5.7 million on the Original Charter One Loan and
Osborne has drawn $3.8 million;
     Whereas, Osborne has loaned or contributed $3.8 million to Great Plains;
     Whereas, Great Plains has loaned JDOG $3.8 million pursuant to cognovit
promissory notes dated August 3, 2007, August 28, 2007, September 12, 2007,
October 10, 2007, November 20, 2007 and November 30, 2007 (collectively, the
“Great Plains Loan”);
     Whereas, JDOG and Osborne are entering into an amended and restated loan
and security agreement with Charter One (the “New Charter One Loan”) under which
$9.5 million will be loaned to JDOG and Osborne will not be the recipient of any
additional funds; and
     Whereas, the parties wish to modify their existing loan arrangements in
connection with the New Charter One Loan.
     Now, Therefore, the parties agree as follows:

  1.   Charter One Loan. JDOG agrees that it will be the sole recipient of funds
under the New Charter One Loan and that it will be primarily responsible for the
full $9.5 millions drawn under the loan.     2.   Great Plains Loan. Osborne and
Great Plains each agree that upon JDOG’s entry into the New Charter One Loan,
the Great Plains Loan will be satisfied in full and terminated. Great Plains
agrees to mark each of the notes representing the Great Plains Loan “cancelled”
and return them to JDOG.     3.   General Provisions.     (a)   This Agreement
will be governed by and construed under the laws of the State of Ohio.     (b)  
This Agreement may not be amended or otherwise modified except by a written
agreement executed by each of the parties.

 



--------------------------------------------------------------------------------



 



  (c)   This Agreement supersedes all prior agreements among the parties with
respect to its subject matter and constitutes the complete and exclusive
statement of the terms of the agreement among the parties with respect to its
subject matter.

In Witness Whereof, the parties have signed this Agreement as of the date listed
above.

     
John D. Oil and Gas Company
   
 
   
/s/ Gregory J. Osborne
 
By Gregory J. Osborne, President
   
 
   
Great Plains Exploration, LLC
   
 
   
/s/ Richard M. Osborne
 
By Richard M. Osborne, Managing Member
   
 
   
/s/ Richard M. Osborne
 
By Richard M. Osborne, individually
   

2